Electronic Document         Feb 2 2021 14:16:42          2019-M-01279           Pages: 7




           Serial: 234914
                               IN THE SUPREME COURT OF MISSISSIPPI

                                              No. 2019-M-01279

           ANTONIO DANIEL WALLACE A/K/A ANTONIO                                              Petitioner
           WALLACE A/K/A ANTONIO D. WALLACE

            v.

           STATE OF MISSISSIPPI                                                            Respondent


                                               EN BANC ORDER
                  Before the en banc Court are Antonio Daniel Wallace’s (1) “Motion Seeking
           Leave to Proceed to File Post-Conviction Collateral Relief,” (2) “Motion to Suspend
           [Judgment] on Petitioner’s Pending Application for Leave to Proceed in the Trial Court
           for Post[-]Conviction Relief,” (3) “Motion to Amend Previously Filed Application for
           Leave to Proceed in the Trial Court for Post[-]Conviction Relief,” and (4) “Motion for
           Leave to Submit Additional Facts, Arguments and Evidence Regarding Ineffective
           Assistance of Counsel.”
                  Wallace was convicted of armed robbery, kidnapping, and conspiracy to commit
           armed robbery. Wallace v. State, 160 So. 3d 1184, 1185 (Miss. Ct. App. 2014). He was
           sentenced to concurrent thirty-four-, thirty-four-, and five-year terms, respectively. Id.
           This Court denied his petition for a writ of certiorari, Order, Wallace v. State, No. 2013-
           CT-01181-SCT (Miss. Apr. 16, 2015), and the mandate issued on May 7, 2015.
                  Since then, he has filed one application for leave to seek post-conviction relief in
           the trial court. The Court granted relief in part and denied in part. Order, Wallace v. State,
           No. 2019-M-01279 (Miss. Dec. 12, 2019).
                  Here, Wallace again requests leave to seek post-conviction relief in the trial court.
           He also moves to amend and to supplement his motion. Prior to filing his motion to
           amend, he had asked the Court to suspend ruling on his request for leave to seek post-
conviction relief until he filed the motion to amend.
       After due consideration, we find that the motions to amend and to supplement
should be granted. And because he has now filed his motion to amend, we find that his
motion to suspend ruling on his request for leave to seek post-conviction relief should be
dismissed as moot.
       Turning to the pleadings’ merits, Wallace raises three issues.
       First, he argues that he is actually innocent. Even assuming that actual innocence is
an exception to the procedural bars, we find that Wallace’s claim is insufficient to merit
waiving them. See Means v. State, 43 So. 3d 438, 442 (Miss. 2010).
       Second, Wallace asserts newly discovered evidence. To merit waiving the
procedural bars, “[t]he new evidence must be ‘evidence, not reasonably discoverable at
the time of trial, that is of such nature that it would be practically conclusive that, if it had
been introduced at trial, it would have caused a different result in the conviction or
sentence.’” Havard v. State, 86 So. 3d 896, 906 (Miss. 2012) (quoting Miss. Code Ann. §
99-39-27(9) (Rev. 2007)). We find that Wallace’s claim does not meet that standard.
       Finally, Wallace argues that counsel was ineffective in several respects. In
exceptional circumstances, an ineffective-assistance claim might be excepted from the
procedural bars. Chapman v. State, 167 So. 3d 1170, 1174–75 (Miss. 2015); Bevill v.
State, 669 So. 2d 14, 17 (Miss. 1996); Brown v. State, 187 So. 3d at 667, 671 (Miss. Ct.
App. 2016). Yet we find that Wallace’s claim is insufficient to merit waiving them. See
Means, 43 So. 3d at 442.
       After due consideration, we find that Wallace’s request for leave to seek post-
conviction relief in the trial court should be denied. Further, Wallace is hereby warned
that any future filings deemed frivolous may result not only in monetary sanctions, but
also in restrictions on filing applications for post-conviction collateral relief (or pleadings
in that nature) in forma pauperis. See Order, Dunn v. State, No. 2016-M-01514, at *2
(Miss. Nov. 15, 2018) (warning of sanctions); see also En Banc Order, Dunn v. State,


                                               2
No. 2016-M-01514, at *2 (Miss. Apr. 11, 2019) (restricting Dunn’s in forma pauperis
status).
       IT IS THEREFORE ORDERED that Wallace’s “Motion Seeking Leave to
Proceed to File Post-Conviction Collateral Relief”is denied.
       IT IS FURTHER ORDERED that his “Motion to Amend Previously Filed
Application for Leave to Proceed in the Trial Court for Post[-]Conviction Relief” and his
“Motion for Leave to Submit Additional Facts, Arguments and Evidence Regarding
Ineffective Assistance of Counsel” are granted.
       IT IS FURTHER ORDERED that his “Motion to Suspend [Judgment] on
Petitioner’s Pending Application for Leave to Proceed in the Trial Court for Post[-
]Conviction Relief” is dismissed as moot.
       SO ORDERED.

TO DENY WITH SANCTIONS WARNING: RANDOLPH, C.J., COLEMAN,
MAXWELL, BEAM, CHAMBERLIN, ISHEE AND GRIFFIS, JJ.

TO DENY: KITCHENS AND KING, P.JJ.

KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE WRITTEN
STATEMENT JOINED BY KITCHENS, P.J.




                                            3
                      IN THE SUPREME COURT OF MISSISSIPPI

                                       No. 2019-M-01279


ANTONIO DANIEL WALLACE A/K/A
ANTONIO WALLACE A/K/A ANTONIO
D. WALLACE

v.

STATE OF MISSISSIPPI


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART
WITH SEPARATE WRITTEN STATEMENT:

¶1.    Although Antonio Daniel Wallace’s application for post-conviction relief does not

merit relief, I disagree with this Court’s warning that future filings deemed frivolous may

result in monetary sanctions or restrictions on filing applications for post-conviction

collateral relief in forma pauperis.

¶2.    This Court seems to tire of reading motions that it deems “frivolous” and imposes

monetary sanctions on indigent defendants. The Court then bars those defendants, who in all

likelihood are unable to pay the imposed sanctions, from future filings. In choosing to

prioritize efficiency over justice, this Court forgets the oath that each justice took before

assuming office. That oath stated in relevant part, “I . . . solemnly swear (or affirm) that I will

administer justice without respect to persons, and do equal right to the poor and to the rich

. . . .” Miss. Const. art. 6, § 155.

¶3.    I disagree with this Court’s warning that future filings may result in additional

monetary sanctions or restrictions on filing applications for post-conviction collateral relief
in forma pauperis. The imposition of monetary sanctions upon a criminal defendant

proceeding in forma pauperis only serves to punish or preclude that defendant from his

lawful right to appeal. Black’s Law Dictionary defines sanction as “[a] provision that gives

force to a legal imperative by either rewarding obedience or punishing disobedience.”

Sanction, Black’s Law Dictionary (10th ed. 2014) (emphasis added). Instead of punishing

the defendant for filing a motion, I believe that this Court should simply deny or dismiss

motions that lack merit. As Justice Brennan wisely stated,

       The Court’s order purports to be motivated by this litigant’s disproportionate
       consumption of the Court’s time and resources. Yet if his filings are truly as
       repetitious as it appears, it hardly takes much time to identify them as such. I
       find it difficult to see how the amount of time and resources required to deal
       properly with McDonald’s petitions could be so great as to justify the step we
       now take. Indeed, the time that has been consumed in the preparation of the
       present order barring the door to Mr. McDonald far exceeds that which would
       have been necessary to process his petitions for the next several years at least.
       I continue to find puzzling the Court’s fervor in ensuring that rights granted to
       the poor are not abused, even when so doing actually increases the drain on our
       limited resources.

In re McDonald, 489 U.S. 180, 186–87, 109 S. Ct. 993, 997, 103 L. Ed. 2d 158 (1989)

(Brennan, J., dissenting).

¶4.    The same logic applies to the restriction on filing subsequent applications for post-

conviction relief. To cut off an indigent defendant’s right to proceed in forma pauperis is to

cut off his access to the courts. This, in itself, violates a defendant’s constitutional rights, for

       Among the rights recognized by the Court as being fundamental are the rights
       to be free from invidious racial discrimination, to marry, to practice their
       religion, to communicate with free persons, to have due process in disciplinary
       proceedings, and to be free from cruel and unusual punishment. As a result of
       the recognition of these and other rights, the right of access to courts, which



                                                 2
       is necessary to vindicate all constitutional rights, also became a fundamental
       right.

Joseph T. Lukens, The Prison Litigation Reform Act: Three Strikes and You’re Out of

Court-It May Be Effective, but Is It Constitutional?, 70 Temp. L. Rev. 471, 474–75 (1997).

This Court must not discourage convicted defendants from exercising their right to appeal.

Wisconsin v. Glick, 782 F.2d 670, 673 (7th Cir. 1986). Novel arguments that might remove

a criminal defendant from confinement should not be discouraged by the threat of monetary

sanctions and restrictions on filings. Id. As United States Supreme Court Justice Thurgood

Marshall stated,

       In closing its doors today to another indigent litigant, the Court moves ever
       closer to the day when it leaves an indigent litigant with a meritorious claim
       out in the cold. And with each barrier that it places in the way of indigent
       litigants, and with each instance in which it castigates such litigants for having
       ‘abused the system,’ . . . the Court can only reinforce in the hearts and minds
       of our society’s less fortunate members the unsettling message that their pleas
       are not welcome here.

In re Demos, 500 U.S. 16, 19, 111 S. Ct. 1569, 1571, 114 L. Ed. 2d 20 (1991) (Marshall, J.,

dissenting).

¶5.    Instead of simply denying or dismissing those motions that lack merit, the Court seeks

to punish the defendant for the frequency of his motion filing. However, an individual who,

even incorrectly, believes that she has been deprived of her freedom should not be expected

to sit silently by and wait to be forgotten. “Historically, the convictions with the best chances

of being overturned were those that got repeatedly reviewed on appeal or those chosen by

legal institutions such as the Innocence Project and the Center on Wrongful Convictions.”

Emily Barone, The Wrongly Convicted: Why More Falsely Accused People are Being


                                               3
Exonerated Today Than Ever Before, Time, http://time.com/wrongly-convicted/ (emphasis

added) (last visited Oct. 31, 2020). The Washington Post reports that

       the average time served for the 1,625 exonerated individuals in the registry is
       more than nine years. Last year, three innocent murder defendants in Cleveland
       were exonerated 39 years after they were convicted—they spent their entire
       adult lives in prison—and even they were lucky: We know without doubt that
       the vast majority of innocent defendants who are convicted of crimes are never
       identified and cleared.

Samuel R. Gross, Opinion, The Staggering Number of Wrongful Convictions in America,

Washington      Post   (July   24,    2015),       http://wapo.st/1SGHcyd?tid=ss_mail&ut

m_term=.4bed8ad6f2cc.

¶6.    Rather than imposing sanctions and threatening to restrict access to the courts, I would

simply dismiss or deny motions that lack merit. Therefore, although I find no merit in

Wallace’s application for post-conviction relief, I disagree with this Court’s warning of

future sanctions and restrictions.

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                               4